
	

115 SRES 57 ATS: To constitute the majority party's membership on certain committees for the One Hundred Fifteenth Congress, or until their successors are chosen.
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 57
		IN THE SENATE OF THE UNITED STATES
		
			February 9, 2017
			Mr. McConnell submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To constitute the majority party's membership on certain committees for the One Hundred Fifteenth
			 Congress, or until their successors are chosen.
	
	
 That the following shall constitute the majority party's membership on the following committees for the One Hundred Fifteenth Congress, or until their successors are chosen:
			Committee on Agriculture, Nutrition, and
 Forestry:Mr. Roberts (Chairman), Mr. Cochran, Mr. McConnell, Mr. Boozman, Mr. Hoeven, Mrs. Ernst, Mr. Grassley, Mr. Thune, Mr. Daines, Mr. Perdue, Mr. Strange.
			Committee on Armed
 Services:Mr. McCain (Chairman), Mr. Inhofe, Mr. Wicker, Mrs. Fischer, Mr. Cotton, Mr. Rounds, Mrs. Ernst, Mr. Tillis, Mr. Sullivan, Mr. Perdue, Mr. Cruz, Mr. Graham, Mr. Sasse, Mr. Strange.
			Committee on Energy and Natural
 Resources:Ms. Murkowski (Chairman), Mr. Barrasso, Mr. Risch, Mr. Lee, Mr. Flake, Mr. Daines, Mr. Gardner, Mr. Alexander, Mr. Hoeven, Mr. Cassidy, Mr. Portman, Mr. Strange.
			Committee on Environment and Public
 Works:Mr. Barrasso (Chairman), Mr. Inhofe, Mrs. Capito, Mr. Boozman, Mr. Wicker, Mrs. Fischer, Mr. Moran, Mr. Rounds, Mrs. Ernst, Mr. Sullivan, Mr. Shelby.
 Committee on the Budget:Mr. Enzi (Chairman), Mr. Grassley, Mr. Crapo, Mr. Graham, Mr. Toomey, Mr. Johnson, Mr. Corker, Mr. Perdue, Mr. Gardner, Mr. Kennedy, Mr. Boozman, Mr. Strange.
			
